Citation Nr: 0011881	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATIVE

The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from February 1955 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the RO 
which found the veteran's claim of service connection for 
bilateral defective hearing was not well grounded.  In 
January 2000, the case was Remanded to the RO for due process 
reasons.


REMAND

In the prior Remand by the Board in January 2000, it was 
requested that a travel board hearing be scheduled for the 
veteran.  This does not appear to have been accomplished.  A 
Remand instruction of the Board is neither optional nor 
discretionary.  Full compliance with such instruction is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In light of the of the above, the Board finds that additional 
action is required prior to appellate review.  Accordingly, 
this case is REMANDED to the RO for the following:  

The veteran should be scheduled for a 
travel board hearing before a member of 
the Board of Veterans' Appeals.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other 

-2-

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  














-3-
3
